Electronically Filed
                                                      Supreme Court
                                                      SCAD-15-0000590
                                                      23-OCT-2015
                                                      08:47 AM


                          SCAD-15-0000590

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                  OFFICE OF DISCIPLINARY COUNSEL,
                            Petitioner,

                                vs.

                         ROBERT L. STONE,
                            Respondent.


                        ORIGINAL PROCEEDING
             (ODC CASE NOS. 14-025-9168, 14-026-9769,
            14-027-9170, 14-047-9200, and 14-048-9201)

          ORDER ALLOWING RESIGNATION IN LIEU OF DISCIPLINE
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Upon consideration of the petition submitted by the
Disciplinary Board of the Hawai#i Supreme Court for an order
granting the request of attorney Robert Lee Stone to resign from
the practice of law in lieu of discipline, and the affidavits and
exhibits attached in support thereof, we note the petition is
supported by Respondent Stone’s affidavit, which meets the
requirements of Rule 2.14(a) of the Rules of the Supreme Court of
the State of Hawai#i (RSCH).   We further note Respondent Stone
admits that, when he was not licensed to practice law in this
jurisdiction, he did enter into representations of six separate
clients in this jurisdiction, for mortgage foreclosure defense
for property located in Hawai#i, and did not disclose to the
Board of Bar Examiners of the Hawai#i Supreme Court two ongoing
investigations against him being conducted by the Office of
Consumer Protection of the State of Hawai#i Department of
Commerce and Consumer Affairs, three disciplinary complaints
against him pending with the Attorney Registration and
Disciplinary Commission of the Supreme Court of the State of
Illinois, and a lawsuit in the United States District Court for
the District of Hawai#i against a former colleague, conduct which
constituted multiple violations of Rules 3.3(a), 8.1(a), 8.1(b),
8.4(c) of the Hawai#i Rules of Professional Conduct (1994).
Therefore,
          IT IS HEREBY ORDERED, pursuant to RSCH Rule 2.14, that
the petition is granted and Respondent Robert L. Stone’s request
to resign in lieu of discipline is granted.
          IT IS FURTHER ORDERED that the resignation shall become
effective 30 days after the date of this order, as provided by
RSCH Rules 2.14(d) and 2.16(c).
          IT IS FURTHER ORDERED that the Clerk of this court
shall remove Respondent Stone’s name from the role of attorneys
licensed to practice law in this jurisdiction and, within thirty
days after entry of this order, Respondent Stone shall submit to
the Clerk the original certificate evidencing his license to
practice law in this jurisdiction or an affidavit establishing
good cause for his failure to do so.
          IT IS FURTHER ORDERED that Respondent Stone shall
comply with the requirements of RSCH Rule 2.16 governing
disbarred attorneys and the Disciplinary Board of the Supreme

                                  2
Court of the State of Hawai#i shall provide notice of the
disbarment as required by RSCH Rules 2.16(e) and 2.16(f).
          IT IS FINALLY ORDERED that Respondent Stone shall bear
the costs of these proceedings upon the timely submission by ODC
of a verified bill of costs, as authorized by RSCH Rule 2.3(c).
          DATED:   Honolulu, Hawai#i, October 23, 2015.
                               /s/ Mark E. Recktenwald
                               /s/ Paula A. Nakayama
                               /s/ Sabrina S. McKenna
                               /s/ Richard W. Pollack
                               /s/ Michael D. Wilson




                                 3